
	
		II
		111th CONGRESS
		1st Session
		S. 798
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend existing elective tax treatment for Alaska Native Settlement
		  Trusts.
	
	
		1.Permanent extension of
			 elective tax treatment for Alaska Native Settlement Trusts
			(a)In
			 generalSection 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 (relating to sunset
			 provisions) shall not apply to the provisions of, and amendments made by,
			 section 671 of such Act (relating to tax treatment and information requirements
			 of Alaska Native Settlement Trusts).
			(b)Effective
			 dateThe amendments made by this section shall be effective upon
			 the date of enactment of this Act.
			
